DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William E. Jacklin (Reg. No. 64,894) on December 7, 2020.

The application has been amended as follows: 
10.	(Currently Amended) A non-transitory computer readable 
compare media presentation data representative of media output by a set top box to reference data associated with first reference media corresponding to a first station to determine whether the media presentation data corresponds to the reference data, the media presentation data collected while the set top box was tuned to a first channel number;

identify a plurality of first signatures in a database that match a plurality of second signatures included in the media presentation data, the plurality of first signatures including at least one of first audio signatures or first video signatures, the plurality of second signatures including at least one of second audio signatures or second video signatures generated from the media output by the set top box;
determine second reference media corresponding to the first signatures; and
determine that a second station was scheduled to present the second reference media at times at which the second signatures were generated; 
relate the first channel number to the second station to create a second channel map to replace a first channel map that relates the first channel number to the first station based on channel lineup information for the set top box, the channel lineup information corresponding to a geographic area associated with the set top box; and
store the media presentation data.

11.	(Currently Amended) The non-transitory computer readable 

non-transitory computer readable 
look up the first station in the database; and
obtain the second watermark from in the database.

13.	(Currently Amended) The non-transitory computer readable 
determine a second channel number that corresponds to the first station by: 
comparing the second watermark to other watermarks in the media presentation data to determine a third watermark that matches the second watermark;
determining a time at which the third watermark was collected from media output by the set top box; and
determining the second channel number to be the channel to which the set top box was tuned at the time based on the script.

14.	(Currently Amended) The non-transitory computer readable 

non-transitory computer readable 
look up the first station in the database based on the times at which the second signatures were generated; and 
obtain the third signatures from the database.

16.	(Currently Amended) The non-transitory computer readable 
comparing the third signatures to fourth signatures in the media presentation data, the fourth signatures generated when the set top box was tuned to the second channel number; and
determining the second channel number to be the channel to which the set top box was tuned based on the script when the fourth signatures were generated.

17.	(Currently Amended) The non-transitory computer readable 

18.	(Currently Amended) The non-transitory computer readable 



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed in view of Applicant’s Amendment filed on 11/06/2020.  Particularly, the prior art of record fails to disclose or fairly suggest an apparatus comprising a signature comparator to identify a plurality of first signatures in a database that match a plurality of second signatures included in the media presentation data, the plurality of first signatures including at least one of first audio signatures or first video signatures, the plurality of second signatures including at least one of second audio signatures or second video signatures generated from the media output by the set top box; determine second reference media corresponding to the first signatures; and determine that a second station was scheduled to present the second reference media at times which the second signatures were generated.  Claims 1-20 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        December 7, 2020.